Inbox | XXXXXXXKRBSrhom Malloy PO” 7-LIV Document 3-

Your services

: Received O Monday, November 11,2018 8:

 

308 AM
From: Tony T tonytravelier@protonmall.com

Tec XXXXXAXXKEprotonmail.com XXXXXXKXX@protonmai.com

tam @ US citizen, currently inthe USA, having reterned bom SE Asia some months ago. I have # USA passport that will expire in one woek.,

 

My current passport ip Mlocked by the tax authorities (IRS) from belng ranewed. K is my desire to return to my”
Thope $0, Please tet me keow #1 your response.

ind famiy in SE Asia. To this end thate are several atematives | bave considered, | am not sure if you aro able to help with any of them, but

1, Okealn (rom you?) o new passport in my rent name for travel to SE Asis and be my identity document there, This Is simplest from tho standpoirs of reestablishing my work contacts, efc., but porhaps camies a risk of my having traveled white being listed
by IRS #5 “dont ronaw” tor passport.

2 Obtain (rom you?) @ passport under my real aame but from # diferent country. | am of Halien decent and almost qually for I Htatan Passport. It would be credible in SE Asia that | may have gotion such & second passport.

3, Obtaln « passport under a differant name tor travel Either keep the now idanty in SE Asia (inconvenient. but possitie) of also gel a new USA Passpos for entry (but not for traval}. (Complicated, more expansive, may involve naw risks in exchange for
the tavel risk}

Thoughts? Can you help me? — BTV, found you on EMPIRE

 

Sent with Pitot ed Secure Emad

 

1 of 1 11/18/19, 7:41 PM

 

en

preqTeeren
